          Case 2:18-cv-01515-MMD-NJK Document 51 Filed 07/20/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     PATRICK A. ROSE
 4   Assistant United States Attorney
     Nevada Bar No. 5109
 5   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Email: patrick.rose@usdoj.gov
 7   Attorneys for the United States

 8

 9                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
10

11    Remedios Nelson,                             Case No. 2:18-cv-01515-MMD-NJK

12          Plaintiff,
                                                  Stipulation and Order of Dismissal with
13          v.                                    Prejudice

14    United States of America, through the
      United States Postal Service, an agency
15    of the Government of the United States
      of America, Does I-X; Roe Corporations
16    I-X,
             Defendants.
17

18         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
19   Remedios Nelson and Defendant United States, that the above-entitled case shall be
20

21

22

23

24

25

26

27

28
           Case 2:18-cv-01515-MMD-NJK Document 51 Filed 07/20/20 Page 2 of 2




 1   dismissed with prejudice, and each party will bear its own costs and attorney’s fees.
 2           Respectfully submitted this 20th day of July 2020.
 3

 4    MATT PFAU LAW GROUP                              NICHOLAS A. TRUTANICH
                                                       United States Attorney
 5
      /s/ Matthew Pfau____________
 6    MATTHEW PFAU, Esq.                               /s/ Patrick Rose_____________
      3041 West Horizon Ridge Pkwy, Suite 135          PATRICK A. ROSE
 7    Henderson, Nevada 89052                          Assistant United States Attorney
 8    Attorney for Plaintiff                           Attorneys for the United States
 9

10                                              IT IS SO ORDERED:
11

12                                              UNITED STATES DISTRICT JUDGE
13                                                      July 20, 2020
                                                DATED: _____________________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
